The Attorney             General of Texas
                  December 28,     1979




Honorable Steve Elder                     Opinion No. NW-121
Waller County Attorney
P. 0. Box 884                             Re: Whether e county hospital
Hempsteed, Texas 77445                    authority     may authorize en
                                          employee to utilize e hospital
                                          credit card to purchase gasoline for
                                          his personal automobile which is
                                          used for official business

Dear Mr. Elder:

      You have requested our opinion concerning the use of the Waller
County HospitaJ’sgasoline credit cards by the superintendentof the hospitaL
The Board of Managers have authorized the superintendent’s use of the
credit cards for his business trips rather than reimbursing him on e mileage
basis The superintendent is not required to report to the auditor the nature
end extent of the use of the credit cards.

     You ask three questions

           Whether .the purchase of an unlimited, unaudited
           amount of gasoline station products on the county
           credit cards for use in the County Hospital
           Superintendent’spersonal car, which purchase was not
           budgeted or authorized by the Commissioner$ Court,
           would be a legal claim which the Auditor is
           authorized to approve?

      The Wailer County Hospital is established and operated pursuant to
article 4478, V.T.C.S. The commissioners court has appointed e board of
 managers, article 4479, V.T.C.S., whose powers include the authority to
 appoint e superintendent of the hospital and “fix the salaries of the
superintendent end all other officers end employees within the limit of the
appropriation made therefor by the commissioners court, and such salaries
shall be compensation in full for all services rendered” V.T.C.S. art 4460
‘(Emphasisadded). Therefore, legitimate use of the credit card under these
facts must be for expenses incurred by the superintendent end not as e form
of compensation. The superintendent himself, end not the Board of
Managers, determines or “fixes” the extent of the use of the credit card,




                            P-   378
Honorable Steve Elder    -    Page Two   (m-121)



whereas the statute provides that his compensation in full for all services rendered shall
be set by the Board of Managers See Attorney General Opinion V-505 (1948). Therefore,
the proper use of the credit cardsmust be for expenses reasonably incurred by the
superintendent in the discharge of hospital business Attorney General Opinions MW-21
(1979), H-992 (1977). In our opinion, the auditor would not be authorized to approve these
unaudited claims on county funds. Article 4484, V.T.C.S., requires the hospital board of
managers to “certify all bills and eccountrj including salaries and wages, end transmit
them to the commissioners court, who shall provide for their payment in the same manner
as other chalges against the county are paid.” Approval and auditing by the county
auditor is a orereouisite for the commissioners court to order oevment of claims arreinst
the county. -V.T.C.S. arts 1651,1660; Smith v. McCoy, 533 S.W.22 457 (Ten. Civ. App. -
Dallas 1976, writ dism’d).

     Your second question is

           Whether the purchase of unlimited chages to the gasoline credit
           cards, with no required reports of ‘official brrsiness’
                                                                 trips constitute
           ‘other compensation’, and thus violative of Vernon’s Ann. Civ. St
           art 4480?

Our answer to your fist question answers this inquiry. The unlimited use of the credit
cards under these facts constitutes a form of compensation for services and is thus
violative of article 4480.

     Your third question is

           If the Hospital Board of Managers and the Walk County
           Commissioners’Court determine that the use of gasoline credit
           cards is a prcper perquisite for the Horpital Superintendent, would
           it be necessary and proper to emend the 1979 budget for the
           hospital to allow the 1979budget to authorize chaps up to but not
           exceeding e certain amount? Would it be necessary and proper to
           make a similar amendment to the 1980 budget, which has already
           been passed upon and does not include.credt card changes?

We believe that the Board of Managers would be authorized to provide as an element of
the superintendent’ssalary use of the credit cards so long as the charges were fixed and
limited by the board Therefore, it would be necessary and proper to provide in the
County Hospital’s budget that the superintendent%salary is provided in part by a fixed
amount in the form of credit card chatgas. -See Attorney General Opinion H-1223 0978).

                                      SUMMARY

           A County Hospital superintendent may not be given u&mite4
           unaudted use,of the hoqital’s credit card Use of the credt cards




                                            p* 379
Honorable Steve Elder   -     Page Three     (Mw-121)



           must be either for actual expenses or in a fixed amount as
                   tion
           compenstt



                                       /+gjigz;g
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Bob Gemmage
SusanGarrison
Rick Gilpin
Bruce Youngblood




                                           P. 380